Exhibit 10.1

 



Paycheck Protection Program

Promissory Note

 

Borrower  Applied Optoelectronics, Inc. Date   April 17, 2020 Borrower’s Address
13139 Jess Pirtle Blvd. Sugar Land, TX 77478

Loan Amount Six Million, Two Hundred and Twenty Eight Thousand, Eight Hundred
and Ninety Five Dollars and zero Cents

Dollars $6,228,895.00

 

 

For value received, the borrower(s) named above (whether one or more
“Borrower”), jointly and severally promise to pay to the order of Truist Bank, a
North Carolina banking corporation (“Bank”) at any of its offices, or at such
place as Bank may in writing designate, without offset in U.S. Dollars and in
immediately available funds, the Loan Amount shown above, or the total of all
amounts advanced under this promissory note and any modifications, renewals,
extensions or replacements thereof (this “Note”) if less than the full Loan
Amount is advanced, plus interest and any other amounts due, upon the terms
specified below. As used in this Note, the term “Bank Party” shall mean and
include Bank and any current and future subsidiaries and affiliates of Bank and
each of their respective successors and assigns.

 

Payment Terms

A fixed payment schedule, commencing on the date that is seven (7) months from
the date the loan evidenced by this Note is funded, consisting of seventeen (17)
consecutive monthly payments of principal and interest, with the principal
component of each such payment based upon the level amortization of principal
over a two year period from the date the loan evidenced by this Note is funded
and with each payment payable on the 17th day of each month, beginning November
2020, and a final payment equal to the balance of unpaid principal plus accrued
and unpaid interest and any other amounts owed hereunder due and payable on the
later of April 17th, 2022 or the date that is twenty four (24) months from the
date the loan evidenced by this Note is funded (the “maturity date”), provided,
however, that prior to applying payments in accordance with the foregoing
payment structure, all payments shall first be applied to any accrued but unpaid
interest including, without limitation, any deferred but unpaid interest.

 

Interest

The obligations under this Note will bear interest at a rate of 1.00% per annum
(the “Rate”) from the date the loan hereunder (the “Loan”) is funded until the
date that the Loan, together with all accrued and unpaid interest and any
applicable fees or charges due under this Note, is paid in full. Interest shall
accrue daily and will be calculated based on an actual/360 basis (on the actual
number of days elapsed over a year of 360 days). Notwithstanding the forgoing,
payment of interest is deferred for the first six months of this Loan.

 

Borrower Paycheck Protection Program Certifications

Borrower hereby certifies, represents, warrants and covenants to Bank as
follows:

(a)        Borrower has read the statements included in the application related
to this Loan (the “Application”), including the Statements Required by Law and
Executive Orders, and Borrower understands them.

(b)       Borrower was and remains eligible to receive a loan under the rules in
effect at the time the Application was submitted that have been issued by the
Small Business Administration (“SBA”) implementing the Paycheck Protection
Program under Division A, Title I of the Coronavirus Aid, Relief, and Economic
Security Act (“CARES Act”) (the “Paycheck Protection Program Rule”).

(c)        Borrower (i) is an independent contractor, eligible self-employed
individual, or sole proprietor or (ii) (A) employs no more than the greater of
500 employees or, if applicable, the size standard in number of employees
established by the SBA in 13 C.F.R. 121.201 for Borrower’s industry and (B) is a
small business concern as defined in section 3 of the Small Business Act (15 USC
632) (and subject to SBA’s affiliation rules under 13 CFR 121.301(f) unless
specifically waived in the Act), a tax-exempt nonprofit organization described
in section 501(c)(3) of the IRC, a tax-exempt veterans organization described in
section 501(c)(19) of the IRC, a Tribal business concern described in section
31(b)(2)(C) of the Small Business Act.

 

 

 



 1 

 

 

(d)        Borrower will, and will ensure that each Owner complies, whenever
applicable, with the civil rights and other limitations in the Application (as
used herein the term “Owner” shall have the same definition as in the
Application and the Paycheck Protection Program Rule).

(e)        All proceeds of the Loan will be used only for business-related
purposes as specified in the Application and consistent with the Paycheck
Protection Program Rule.

(f)        To the extent feasible, Borrower will purchase only American-made
equipment and products.

(g)       Borrower is not engaged in any activity that is illegal under federal,
state or local law.

(h)       Borrower certifies that any loan received by Borrower under Section
7(b)(2) of the Small Business Act between January 31, 2020 and the date hereof
was for a purpose other than paying payroll costs and other allowable uses for
loans under the Paycheck Protection Program Rule.

(i)         Borrower was in operation on February 15, 2020 and had employees for
whom Borrower paid salaries and payroll taxes or paid independent contractors
(as reported on Form(s) 1099-MISC) and has provided Bank true, correct and
complete information demonstrating that Borrower had employees for whom Borrower
paid salaries and payroll taxes.

(j)         The current economic uncertainty makes the request for the Loan
necessary to support the ongoing operations of Borrower.

(k)        All proceeds of the Loan will be used to retain workers and maintain
payroll or make mortgage interest payments, lease payments, and utility
payments, as specified under the Paycheck Protection Program Rule and Borrower
acknowledges that if the funds are knowingly used for unauthorized purposes, the
federal government may hold Borrower and/or Borrower’s authorized representative
legally liable, such as for charges of fraud.

(l)         Borrower has provided to Bank all documentation available to
Borrower on a reasonable basis verifying the dollar amounts of average monthly
payroll costs for the relevant period, which documentation shall include, as
applicable, copies of payroll processor records, payroll tax filings and/or Form
1099-MISC.

(m)       Borrower will promptly provide to Bank (i) any additional
documentation that Bank requests in order to verify payroll costs and (ii)
documentation verifying the number of full-time equivalent employees on payroll
as well as the dollar amounts of payroll costs, covered mortgage interest
payments, covered rent payments, and covered utilities for the eight week period
following the Loan.

(n)       Borrower acknowledges that (a) loan forgiveness will be provided by
the SBA for the sum of documented payroll costs, covered mortgage interest
payments, covered rent payments, and covered utilities, and not more than 25% of
the Forgivable Amount may be for non-payroll costs and (b) the forgiveness
amount is subject to reduction based on employee headcount and compensation
reductions during the 8-week loan period as compared to the prior periods in
accordance with the CARES Act.

(o)       Borrower does not have any other application pending for a loan under
the Paycheck Protection Program, or any other federal program that would
invalidate its participation in the Paycheck Protection Program.

(p)       During the period beginning on February 15, 2020 and ending on
December 31, 2020, Borrower has not and will not receive any other loan under
the Paycheck Protection Program.

(q)       Borrower has reviewed the SBA’s affiliation rules and standards,
including the application of such affiliation standards to eligibility
requirements for the Paycheck Protection Program, and, after due and careful
consideration, represents and warrants that Borrower satisfies all requirements
for eligibility for the Paycheck Protection Program.

(r)        Borrower certifies that the information provided in the Application
and the information that Borrower provided in all supporting documents and forms
is true and accurate in all material respects. Borrower acknowledges that
knowingly making a false statement to obtain a guaranteed loan from SBA is
punishable under the law, including under 18 USC 1001 and 3571 by imprisonment
of not more than five years and/or a fine of up to $250,000; under 15 USC 645 by
imprisonment of not more than two years and/or a fine of not more than $5,000;
and, if submitted to a Federally insured institution, under 18 USC 1014 by
imprisonment of not more than thirty years and/or a fine of not more than
$1,000,000.

(s)        Borrower acknowledges that it has calculated the eligible Loan amount
using the supporting documents which it has submitted to Bank. Borrower further
acknowledges that execution of this Note constitutes Borrower’s certification
that it is in agreement with the Principal Amount of the Loan as set forth
herein and that such Principal Amount is not in excess of the maximum principal
amount permitted in accordance with the CARES Act.

(t)        Borrower understands, acknowledges and agrees that Bank can share any
tax information received from Borrower or any Owner with SBA's authorized
representatives, including authorized representatives of the SBA Office of
Inspector General, for the purpose of compliance with SBA Loan Program
Requirements and all SBA reviews.

 

 

 

 



 2 

 

 

Loan Purpose and Updated Financial Information Required

Borrower represents and warrants that the loan evidenced by this Note is being
made solely for the permitted use of proceeds specified in the CARES Act and
related regulations, rules and guidance. In addition, Borrower represents,
warrants and covenants that no part of the proceeds of the loan evidenced by
this Note will be used directly or indirectly (a) to fund or finance any
operations, investments or activities in or make any payments to a (1) Person
that is, or is owned or controlled by, Persons that are the subject of any
Sanctions (as defined below) (each a “Sanctioned Person”) or (2) country or
territory that is the subject of Sanctions, or is owned or controlled by one or
more Sanctioned Person (a “Sanctioned Country”), or in any other manner that
would result in a violation of any Sanctions by any Person, or (b) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any laws, rules or regulations of any jurisdiction concerning or
relating to bribery or corruption. Borrower further represents, warrants and
covenants that while the loan evidenced by this Note remains outstanding, each
Obligor, each subsidiary or affiliate of each Obligor, and their respective
directors, officers, employees, or agents will not (a) be or become a Sanctioned
Person, (b) allow any of their assets to be located in a Sanctioned Country, or
(c) derive any of their operating income from investments in, or transactions
with, one or more Sanctioned Person or Sanctioned Country. As used herein,
“Sanctions” means any trade, economic or financial sanctions administered or
enforced by the Office of Foreign Assets Control, the U.S. Department of State,
the United Nations Security Council, the EU, Her Majesty’s Treasury or other
relevant sanctions authority. As used in this Note, the term “Person” shall mean
any individual, partnership, firm, corporation, association, joint venture,
limited liability company, trust or other entity, or any governmental authority
or governmental agency. As used in this Note the term “Obligor” shall
individually and collectively refer to Borrower and any other Person that is or
hereafter becomes primarily or secondarily liable for the payment of the loan
evidenced by this Note and any Person that has conveyed or may hereafter convey
any security interest or lien to Bank in any real or personal property to secure
payment of this Note. Borrower agrees to promptly provide to Bank updated
financial information, including, but not limited to, tax returns, current
financial statements in form satisfactory to Bank, as well as additional
information, reports or schedules (financial or otherwise), all as Bank may from
time to time request.

 

Representations and Warranties

The Borrower is one of the following: (a) an individual above the age of
majority and has the legal capacity to execute this Note, (b) a corporation,
limited liability company or other registered entity duly organized and existing
under the laws of the state of its organization or (c) a non-registered entity
exempt from registration under the laws of any state or jurisdiction. The
Borrower is duly qualified and in good standing where such qualification is
necessary. This Note has been duly authorized, executed and delivered by
Borrower, has been duly executed by Borrower or an authorized representative of
the Borrower, constitutes Borrower’s valid and legally binding obligation and is
enforceable in accordance with its terms against Borrower. The execution,
delivery and performance of this Note and the consummation of the transaction
contemplated will not, with or without the giving of notice or the lapse of
time, (a) violate any law applicable to Borrower, (b) violate any judgment,
writ, injunction or order of any court or governmental body or officer
applicable to Borrower, (c) violate or result in the breach of any material
agreement to which Borrower is a party, nor (d) violate Borrower’s charter,
bylaws, articles of organization, operating agreement or any other similar
formation or governing documentation, as applicable. No consent, approval,
license, permit or other authorization of any third party or any governmental
body or officer is required for the valid and lawful execution and delivery of
this Note. If Borrower is required to deliver to Bank a Beneficial Ownership
Certification pursuant to the requirements of the Beneficial Ownership Rule (31
C.F.R. § 1010.230), Borrower represents and warrants that the information
included in such Beneficial Ownership Certification, or in any other
certifications provided by Borrower or its authorized representative under the
application for this loan, is true and correct in all respects. As of the date
of this Note, Borrower represents that Borrower is not subject to any material
claim, dispute or litigation that has not been previously disclosed to Bank in
writing.

 

CARES Act Compliance. Borrower represents, warrants and covenants to Bank, as of
the date hereof, the end of the 8-week period following the date of the Loan
(“Forgiveness Period”), and the date that SBA remits payment of the forgiven
amount of the Loan to Bank and at all times the Loan exists or this Note is in
effect, as follows:

(a)           Neither Borrower nor any Owner, is presently suspended, debarred,
proposed for debarment, declared ineligible, voluntarily excluded from
participation in this transaction by any Federal department or agency, or
presently involved in any bankruptcy.

(b)           Neither Borrower, nor any Owner, nor any business owned or
controlled by any of them, ever obtained a direct or guaranteed loan from SBA or
any other Federal agency that is currently delinquent or has defaulted in the
last 7 years and caused a loss to the government.

(c)           Neither Borrower, nor any Owner, is an owner of any other business
or has common management with any other business, except as disclosed on
addendum A of the Application.

(d)           Borrower did not receive an SBA Economic Injury Disaster Loan
between January 31, 2020 and April 3, 2020, except as disclosed on addendum A of
the Application.

 

 

 



 3 

 

 

(e)           Neither Borrower (if an individual), nor any individual owning 20%
or more of the equity of Borrower, is subject to an indictment, criminal
information, arraignment, or other means by which formal criminal charges are
brought in any jurisdiction, or presently incarcerated, on probation or parole.

(f)            Neither Borrower (if an individual), nor any Owner, has within
the last 5 years 1) been convicted; 2) pleaded guilty; 3) pleaded nolo
contendere; 4) been placed on pretrial diversion; or 5) been placed on any form
of parole or probation (including probation before judgment).

(g)           The United States is the principal place of residence for all
employees of Borrower included in Borrower’s payroll calculation included in the
Application.

(h)           Borrower acknowledges and agrees that all proceeds of the Loan
shall be used solely to fund the uses specified in the Paycheck Protection
Program Rule (“Allowable Costs”); provided that, for the avoidance of doubt, in
no event shall more than twenty-five percent (25%) of the total Allowable Costs
paid by Borrower using proceeds of the Loan be attributable to non-payroll
costs.

(i)            At the conclusion of the Forgiveness Period, Borrower shall
promptly but in no event more than thirty (30) days following the conclusion of
the Forgiveness Period submit to Bank all documentation, accompanying
certifications and other relevant disclosures required by the SBA under the
CARES Act or otherwise requested by Bank on the worksheet provided by Bank for
calculation of loan forgiveness amounts, a copy of which will be provided to
Borrower after the date hereof.

 

Default, Acceleration and Setoff

An “event of default” shall occur hereunder upon the occurrence of any one or
more of the following events or conditions:

(a)the failure by any Obligor to pay at any time after the date that occurs six
months after the funding date of this Note, whether by acceleration or
otherwise, (i) any interest or fees owed under this Note when due and such
failure shall continue unremedied for a period of five (5) days thereafter or
(ii) any principal amount owed under this Note when due;

(b)(i) the occurrence of any event of default under any other agreement executed
in connection with this Note or the failure of any Obligor to perform any
covenant, promise or obligation contained in this Note or such other agreement,
provided, however that if such failure relates to a covenant other than a
negative covenant or a financial covenant under this Note or any agreement
executed in connection with this Note, the Obligor shall have thirty (30) days
to cure such failure after the earlier of the date (A) the Obligor or any
officer or representative of the Obligor becomes aware of such failure or (B)
notice of such failure is given to such Obligor by Bank or (ii) the occurrence
of any event of default under, or the failure of any Obligor to perform any
covenant, promise or obligation contained in, any other agreement to which any
Obligor and any Bank Party are parties;

(c)any representation or warranty of any Obligor contained in this Note or any
other agreement with any Bank Party shall prove to be incorrect in any material
respect (other than any representation or warranty that is expressly qualified
by a material adverse effect or other materiality, in which case such
representation or warranty shall prove to be incorrect in any respect);

(d)the failure of any Obligor to pay when due any principal, interest or other
amount due under any indebtedness of such Obligor (after any applicable grace
period specified in connection with such indebtedness) to any creditor other
than Bank or any event shall occur or condition shall exist under any agreement
or instrument relating to such indebtedness, if the effect of such event or
condition is to accelerate, or permit the acceleration, of such indebtedness;



(e)the dissolution, liquidation, merger, consolidation, termination or
suspension of usual business of any Obligor;

(f)the death or declaration of incompetency of any Obligor that is a natural
person unless within thirty (30) days after the death or declaration of
incompetency of such Obligor, a substitute Obligor acceptable to Bank shall have
executed documentation in form and substance acceptable to Bank;

(g)any person or entity, or any group of related persons or entities, shall,
without Bank’s prior written consent, have or obtain legal or beneficial
ownership of a majority of the outstanding voting securities or rights of any
Obligor that is not a natural person, other than any person or entity, or any
group of related persons or entities that has such majority ownership as of the
date of this Note; or any change in the ownership or control information in
Borrower’s Beneficial Ownership Certification shall have occurred since the date
of this Note;

(h)any Obligor shall (i) commence a voluntary case or other proceeding or file
any petition seeking liquidation, reorganization or other relief under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a custodian, trustee,
receiver, liquidator or other similar official for such Obligor or any
substantial part of such Obligor’s property, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this section (h), (iii) apply for or consent
to the appointment of a custodian, trustee, receiver, liquidator or other
similar official for such Obligor or for a substantial part of such Obligor’s
assets, (iv) file an answer admitting the material allegations of a petition
filed against such Obligor in any such proceeding, (v) make a general assignment
for the benefit of creditors, or (vi) take any action for the purpose of
effecting any of the foregoing;

(i)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Obligor or such Obligor’s debts, or any substantial part of such Obligor’s
assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for any Obligor or for a
substantial part of such Obligor’s assets, and in any such case, such proceeding
or petition shall remain undismissed for a period of sixty (60) days or an order
or decree approving or ordering any of the foregoing shall be entered;

 

 



 4 

 

 

(j)the entry of a judgment, award or order against any Obligor which remains
unstayed, unsatisfied or unbonded for thirty (30) days following the issuance of
such judgment, award or order, or the issuance or service of any attachment,
levy or garnishment against any Obligor or the property of any Obligor or the
repossession or seizure of property of any Obligor;

(k)the sale or transfer by any Obligor of all or substantially all of such
Obligor’s assets other than in the ordinary course of business;

(l)any provision of any guaranty, security agreement, or other collateral
documentation shall, due to any act or failure to act by any Obligor, cease to
be valid and binding on, or enforceable against, any Obligor, or any Obligor
shall so state in writing, or any Obligor shall terminate or seek to terminate
such Obligor’s obligations under such agreements;

(m)a material adverse change in the financial condition, operations, business,
or prospects of any Obligor has occurred since the date of this Note; or

(n)an event of default occurs under this Note or on any other outstanding SBA or
SBA guaranteed loan to Borrower.

 

Bank shall not be obligated to fund this Note or make any advance under this
Note if at the time such funding or advance is requested there exists (i) an
event of default or (ii) an event or condition which with the passage of time or
giving of notice or both would result in an event of default. Upon the
occurrence of an event of default, Bank shall, at its option, have the remedies
provided herein and by any other agreement between Bank and any Obligor or under
applicable law, including without limitation, declaring the entire outstanding
principal balance, together with all interest thereon and any other amounts due
under this Note, to be due and payable immediately without presentment, demand,
protest, or notice of any kind, except notice required by law. Upon the
occurrence of an event of default under paragraph (h) or (i) above, the entire
outstanding principal balance, together with all interest thereon and any other
amounts due under this Note, shall automatically become due and payable without
presentment, demand, protest, or notice of any kind except notice required by
law, and Bank’s obligation to make advances under this Note shall automatically
terminate without notice or further action by Bank. Upon the occurrence of an
event of default, as of the date of such event of default, Bank, at its option,
may charge interest on the unpaid balance of this Note at the lesser of (a) the
Rate plus 4.00% per annum or (b) the maximum rate allowed by law (the “Default
Rate”) until paid in full. To the extent permitted by law, upon the occurrence
of an event of default, Bank will have the right, in addition to all other
remedies provided herein, to set off the amount due under this Note or due under
any other obligation of Borrower to Bank against any and all accounts, whether
checking or savings or otherwise, credits, money, stocks, bonds or other
security or property of any nature whatsoever on deposit with, held by, owed by,
or in the possession of any Bank Party to the credit of or for the account of
Borrower, without notice or consent of Borrower. In addition to the foregoing,
Bank shall not be obligated to fund this Note or make any advance under this
Note in the event of material deterioration or impairment of the Collateral or
any material decline or depreciation in the value of the Collateral which causes
the Collateral to become unsatisfactory as to character or value. The remedies
provided in this Note and any other agreement between Bank and any Obligor and
by applicable law are cumulative and not exclusive of any other remedies
provided by applicable law.

 

If any portion of a payment is at least fifteen (15) days past due, Borrower
agrees to pay a late charge equal to the lesser of $50.00 or 4% of the amount
which is past due. Unless prohibited by applicable law, Borrower agrees to pay
the fee established by Bank from time to time for returned checks if a payment
is made on this Note with a check and the check is dishonored for any reason
after the second presentment. In addition to any other amounts owed under the
terms of this Note, Borrower agrees to pay those fees and charges disclosed in
the Disbursements and Charges Summary or other form of closing statement, if
any, related to the loan evidenced by this Note which, to the extent it exists,
is incorporated in this Note by reference and, as permitted by applicable law,
Borrower agrees to pay the following: (a) all expenses, including, without
limitation, any and all costs incurred by Bank related to enforcement, all court
costs and out-of-pocket collection expenses, and reasonable attorneys’ fees
actually incurred, whether suit be brought or not, incurred in collecting this
Note; (b) all costs incurred in evaluating, preserving or disposing of any
Collateral granted or hereafter granted as security for the payment of this
Note, including the cost of any audits, appraisals, appraisal updates,
reappraisals or environmental inspections which Bank from time to time in its
sole discretion may deem necessary; (c) any premiums for property insurance
purchased on behalf of Borrower or on behalf of the owner(s) of any Collateral
pursuant to any security instrument relating to any Collateral; (d) any expenses
or costs (including reasonable attorneys’ fees) incurred in defending any claim
arising out of the execution of this Note or the obligations which it evidences;
and (e) any other charges permitted by applicable law. Borrower agrees to pay
such amounts on demand or, at Bank’s option, such amounts may be added to the
unpaid balance of the Note and shall accrue interest at the stated Rate.

 

Prepayment Provisions

Borrower may make a prepayment in any amount at any time without penalty.

 

 

 

 



 5 

 

 

Payments

Borrower is directed to make payments at the address indicated on the billing
statement provided by Bank, or at such place as Bank may otherwise indicate in
writing. Payments may also be made at those Bank branches which accept loan
payments, however, Borrower acknowledges that Borrower is not directed to make
payments at such branches and that Bank’s acceptance of payments at such
branches is an accommodation to Borrower which may be revoked at any time in
Bank’s sole and absolute discretion. All amounts received by Bank shall be
applied to expenses, fees and interest before principal or in any other order as
determined by Bank, in its sole discretion, as permitted by law. Payments will
be credited as of the date stamped upon receipt, or as of the standard payment
processing date for similar payments if a payment is not stamped. Payments
received on Saturday will be credited on Bank’s next business day. If any
payment date falls on a Saturday or Sunday or a legal bank holiday, payment will
be due on the next business day. Bank’s business days are Monday through Friday,
not including legal bank holidays.

 

Waivers

Borrower and each other Obligor waive presentment, demand, protest, notice of
protest and notice of dishonor and waive all exemptions, whether homestead or
otherwise, as to the obligations evidenced by this Note and waive any discharge
or defenses based on suretyship or impairment of Collateral or of recourse.
Borrower waives any rights to require Bank to proceed against any other Obligor
or any Collateral before proceeding against Borrower. Borrower further agrees
that without notice to any Obligor and without affecting any Obligor’s
liability, Bank, at any time or times, may grant extensions of the time for
payment or other indulgences to any Obligor or permit the renewal or
modification of this Note, or permit the substitution, exchange or release of
any Collateral for this Note and may add or release any Obligor whether
primarily or secondarily liable. Borrower further agrees that Bank may apply all
monies made available to it from any part of the proceeds of the disposition of
any Collateral or by exercise of the right of setoff either to the obligations
under this Note or to any other obligations of any Obligor to Bank, as Bank may
elect from time to time.

 

Waiver of Jury Trial

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE RIGHT EITHER OF THEM MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT OR OTHERWISE, AT
LAW OR IN EQUITY, BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS NOTE AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR BANK ENTERING INTO OR ACCEPTING THIS
NOTE. FURTHER, BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF
BANK, NOR BANK’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK
WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT
TO JURY TRIAL PROVISION.

 

Waiver of Damages other than Direct or Actual

TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK HEREBY
IRREVOCABLY WAIVE (AND IRREVOCABLY AGREE NOT TO ASSERT) ANY CLAIM WHATSOEVER FOR
SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES OR
LOST PROFITS (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) AGAINST EACH OTHER (OR
AGAINST EACH OTHER’S RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR
AGENTS) AT ANY TIME ARISING UNDER OR RELATING TO THIS NOTE, ANY RELATED
DOCUMENT, OR ANY TRANSACTION CONTEMPLATED HEREIN OR THEREIN.

 

Patriot Act Notice

Bank hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 signed into law October 26, 2001), Bank
may be required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow Bank to identify Borrower in accordance with the
Act. Further, Bank hereby notifies Borrower that, pursuant to the requirements
of the Beneficial Ownership Rule (31 C.F.R. § 1010.230), Bank may be required to
obtain, verify and record information contained in a Beneficial Ownership
Certification executed by Borrower, which will identify the key individuals who
have beneficial ownership or control of Borrower.

 

 

 



 6 

 

 

Hold Harmless and Indemnification

Borrower hereby indemnifies and agrees to hold each Bank Party and its officers,
directors, employees, agents and affiliates (each an “Indemnitee”) harmless from
and against all claims, damages, liabilities, costs (including reasonable
attorneys’ fees and legal expenses), causes of action, actions, suits and other
legal proceedings (collectively, “Claims”) in any matter relating to or arising
out of this Note or any document or agreement executed in connection with this
Note, or any act, event or transaction related thereto or to the Collateral.
Borrower shall promptly provide Bank with written notice of any such Claim,
provided, however, that this indemnity shall not apply to any Claims arising
solely from the gross negligence or willful misconduct of such Indemnitee as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Upon request of Bank, Borrower shall defend each applicable
Indemnitee from such Claims, and pay the reasonable attorneys’ fees, legal
expenses and other costs actually incurred in connection therewith, or in the
alternative, at Bank’s option, each applicable Indemnitee shall be entitled to
employ its own legal counsel to defend such Claims at Borrower’s sole expense.

 

Miscellaneous

Any provision of this Note or any agreement executed in connection with this
Note which is prohibited or unenforceable shall be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Note or any such agreement. No amendment, modification,
termination or waiver of any provision of this Note or any agreement executed in
connection with this Note, nor consent to any departure by Borrower from any
term of this Note or any agreement executed in connection with this Note, shall
in any event be effective unless it is in writing and signed by an authorized
officer of Bank, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No failure or
delay on the part of Bank to exercise any right, power or remedy under this Note
or any agreement executed in connection with this Note shall be construed as a
waiver of the right to exercise the same or any other right at any time. The
captions of the paragraphs of this Note are for convenience only and shall not
be deemed to constitute a part hereof or used in construing the intent of the
parties. All representations, warranties, covenants and agreements contained
herein or made in writing by Borrower in connection herewith shall survive the
execution and delivery of this Note and any other agreement, document or writing
relating to or arising out of any of the foregoing. All notices or
communications given to Borrower pursuant to the terms of this Note shall be in
writing and may be given to Borrower at Borrower’s address as stated at the top
of this Note unless Borrower notifies Bank in writing of a different address.
Unless otherwise specifically provided herein to the contrary, such written
notices and communications shall be delivered by hand or overnight courier
service, or mailed by first class mail, postage prepaid, addressed to Borrower
at the address referred to herein. Any written notice delivered by hand or by
overnight courier service shall be deemed given or received upon receipt. Any
written notice delivered by U.S. Mail shall be deemed given or received on the
third (3rd) business day after being deposited in the U.S. Mail. Notwithstanding
any provision of this Note or any agreement executed in connection with this
Note to the contrary, Borrower and Bank intend that no provision of this Note or
any agreement executed in connection with this Note be interpreted, construed,
applied, or enforced in a way that will permit or require the payment or
collection of interest in excess of the highest rate of interest permitted to be
paid or collected by the laws of the jurisdiction indicated below, or federal
law if federal law preempts the law of such jurisdiction with respect to this
transaction (the "Maximum Permitted Rate"). If, however, any such provision is
so interpreted, construed, applied, or enforced, Borrower and Bank intend (a)
that such provision automatically shall be deemed revised so as to require
payment only of interest at the Maximum Permitted Rate; and (b) if interest
payments in excess of the Maximum Permitted Rate have been received, that the
amount of such excess shall be deemed credited retroactively in reduction of the
then-outstanding principal amount of this obligation, together with interest at
the Maximum Permitted Rate. In connection with all calculations to determine the
Maximum Permitted Rate, Borrower and Bank intend (a) that all charges be
excluded to the extent they are properly excludable under the usury laws of such
jurisdiction or the United States, as they from time to time are determined to
apply to this obligation; and (b) that all charges that may be spread in the
manner provided by statute of the jurisdiction indicated or any similar law, be
so spread. Borrower agrees to sign any and all additional documentation Bank
requests related to this Loan based upon amendments or revisions to the CARES
Act, Paycheck Protection Program Rule and the Application including, without
limitation, any form promissory note issued by the SBA or any amendment
harmonizing this Note and such SBA form note.

 

Successors and Assigns and Choice of Law

This Note shall apply to and bind Borrower’s heirs, personal representatives,
successors and permitted assigns and shall inure to the benefit of Bank, its
successors and assigns. Notwithstanding the foregoing, Borrower shall not assign
Borrower’s rights or obligations under this Note without Bank’s prior written
consent. This Note shall be governed by applicable federal law and the internal
laws of the state of North Carolina. Borrower agrees that certain material
events and occurrences relating to this Note bear a reasonable relationship to
the laws of North Carolina and the validity, terms, performance and enforcement
of this Note shall be governed by the internal laws of North Carolina which are
applicable to agreements which are negotiated, executed, delivered and performed
solely in North Carolina. Unless applicable law provides otherwise, in the event
of any legal proceeding arising out of or related to this Note, Borrower
consents to the jurisdiction and venue of any court located in the state of
North Carolina. Nothing in this Note or in any other document or agreement
entered into in connection with this Note shall affect any right that Bank may
have to bring any action or proceeding arising out of or related to this Note
against Borrower or its properties in the courts of any jurisdiction.

 

 

 

 



 7 

 

 

In the event the SBA becomes the holder of this Note, this Note will be
interpreted and enforced under federal law, including SBA regulations. Bank or
SBA may use state or local procedures for filing papers, recording documents,
giving notice, foreclosing liens, and other purposes. By using such procedures,
SBA does not waive any federal immunity from state or local control, penalty,
tax, or liability. As to this Note, Borrower may not claim or assert against SBA
any local or state law to deny any obligation, defeat any claim of SBA, or
preempt federal law.

 

Documentary and Intangible Taxes

In the event that any intangible tax or documentary stamp tax is due from Bank
to any state or other governmental agency or authority because of the execution
or holding of this Note, Borrower shall, upon demand, reimburse Bank for any
such tax paid. Pursuant to State of Florida Office of Governor Executive Order
Number 20-95, the collection of Florida documentary stamp tax is suspended for
all notes and other written obligations made pursuant to Title 1 of the CARES
Act and related regulations, rules, and guidance.

 

Transfer of Loan

Bank may, at any time, sell, transfer or assign the Note, the related security
instrument and any related loan documents, and any or all servicing rights with
respect thereto, or grant participations therein or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement (the “Securities”). Bank may
forward to each purchaser, transferee, assignee, servicer, participant, or
investor in such Securities or any Rating Agency (as hereinafter defined) rating
such Securities (collectively, the “Investor”) and each prospective Investor,
all documents and information which Bank now has or may hereafter acquire
relating to Borrower, any loan to Borrower, any guarantor or the property,
whether furnished by Borrower, any guarantor or otherwise, as Bank determines
necessary or desirable. The term “Rating Agency” shall mean each statistical
rating agency that has assigned a rating to the Securities.

 

State Specific Disclosures

Texas residents: This notice is being provided by Bank in compliance with §26.02
of the Texas Business and Commerce Code, which provides that certain loan
agreements must be in writing to be enforceable. As used in this notice, the
term “loan agreement” means one or more promises, promissory notes, agreements,
undertakings, security agreements, deeds of trust, or other documents, or
commitments, or any combination of these actions or documents, executed in
connection with the loan from Bank. THIS WRITTEN LOAN AGREEMENT IN CONNECTION
WITH THE NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. This notice shall be deemed to be a part of each document which is
executed by the Borrower and which comprises a part of the loan agreement. The
Borrower acknowledges receipt of a copy of this notice and agrees that all
documents in connection with the Note are subject to the provisions of §26.02 of
the Texas Business and Commerce Code.

 

Counterparts

This Note may be executed in any number of counterparts, each of which shall be
an original, but all of which shall together constitute one and the same
agreement. This Note shall be effective upon Borrower’s execution of this Note
and Bank’s receipt of duly executed counterparts from each of the parties
hereto. Upon approval by Bank in its sole discretion, signatures to this Note
transmitted in a commonly accepted electronic format that reproduces an image of
the actual executed signature page shall have the same legal effect, validity,
and enforceability as a manually executed counterpart of the document to the
extent and as provided for in the Federal Electronic Signatures in Global and
National Commerce Act and the applicable state law based on the Uniform
Electronic Transactions Act. Further, Borrower agrees to deliver a manually
executed counterpart of this Note to Bank no later than ten (10) days following
the date of this Note.

 

By signing below under seal, Borrower agrees to the terms of this Note and the
disbursement of proceeds as described in the Disbursements and Charges Summary
form or other closing statement, if any, provided in connection with this
transaction.

 

 

Borrower Name: Applied Optoelectronics, Inc.

 

 

/s/ Stefan Murry                                                    (Seal)

Signature of Authorized Representative of Borrower

 

 

 

Name, printed or typed of Authorized Representative

 



 8 

